ACCEPTED
                                                                                                       06-15-00131-CR
                                                                                            SIXTH COURT OF APPEALS
                                                                                                  TEXARKANA, TEXAS
                                                                                                 11/24/2015 2:49:31 PM
                                                                                                      DEBBIE AUTREY
                                                                                                                CLERK

                                      No. 06-15-00131-CR

THE STATE OF TEXAS                              §            IN THE SIXTH
                                                                               FILED IN
                                                §                       6th COURT OF APPEALS
VS.                                             §                         TEXARKANA, TEXAS
                                                             COURT OF APPEALS
                                                §                       11/24/2015 2:49:31 PM
MELISSA POOL                                    §            SITTING IN TEXARKANA,
                                                                             DEBBIE AUTREYTX
                                                                                 Clerk

  SECOND MOTION FOR EXTENTION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       MELISSA POOL, Appellant, moves for an extension of THIRTY (30) days in which to
file Appellant’s Brief, pursuant to Tex. R. App. P. 10.5(b), 38.6(d) and shows:

                                                 I.

         Appellant was convicted on June 30, 2015 and sentenced to 30 days in jail in the County
Court at Law No. 2 of McLennan in the STATE vs. MELISSA POOL, Cause No. 2015-0550-
CR2, and is currently on bond during the pendency of this appeal. Defendant represented herself
at trial pro se. Lead counsel for the state was Aubrey Robertson. Appellant’s brief was originally
due on November 4, 2015, but an extension was granted for twenty-one (21) days so that the
current deadline is November 25, 2015.

         The undersigned counsel has had insufficient time to finish the work on this appeal due to
a full case load in the practice of trial law and an outstanding court reporter’s transcript.

        Appellate counsel originally received the trial transcripts on October 20, 2015. In the mid
November, Court Reporter Kathy McDaniel notified appellate counsel that there was one
additional pretrial transcript that needed to be transcribed. Appellate counsel followed up most
recently on November 24, 2015, and the court reporter estimates needing an additional two
weeks to complete this transcript. One possible issue on appeal is whether Defendant knowingly
and voluntarily waived her right to counsel, and this transcript covers one of the pretrial hearings
that would contain relevant information on that issue. Thus more time is needed to obtain the
remaining transcript, and adequately research and write the brief, so that the Appellant has fair
and effective representation on appeal. Therefore, counsel requests another THIRTY (30) days in
which to file the appellate brief.

       Further, in response to this Court’s local rules and its opinion regarding the most recent
request for extension, appellate counsel has been or expects to be involved in the following trials
and court appearances since receiving the partial trial transcript, continuing through the proposed
extended deadline:
              October 13, 2015 – State v. Eishmael Ashford – cause no. 38230, 2 day trial,
               completed October 14, 2015

              November 16, 2015 – State v. Julio Velasquez – cause no. CR 14977, 2 day trial
               which was completed on November 17, 2015.

              December 1, 2015 – State v. Jennifer Rousey – cause no. 2014-0534-C1, 2 day
               trial, if reached

              December 7, 2015 – State v. Anthony Paschall (2015-1177-C2, 2 days if reached),
               State v. Juan Gonzales (2015-0650-C2, 3 days if reached), State v. Timothy
               Palladino (2015-1176-C2, 2 days if reached), State v. Jimmy Hubbard (2015-
               2338-CR2, 2 days, priority setting)

              December 14, 2015 – State v. Alejandro Bernal (2015-0780-C2, 2 days if
               reached), State v. Kevin Jordan (2015-2045-C2, 2015-1146-C2, 2015-1317-C2, 2-
               5 days if reached, depending on which case is tried), State v. Victorio Flores
               (2015-1223-C2, 4-5 days if reached)

              Appellate counsel will be on vacation during the following times:

                   o November 25-November 29 2015

                   o December 24-December 27 2015

                   o Appellate counsel’s father-in-law was given an expected 30-90 days to
                     live on November 10, 2015, and if deceases before the appeal deadline,
                     that situation would require additional vacation time in the form of the
                     funeral trip and of probate proceedings, the latter of which will be required
                     expediently (and which are being handled entirely by appellate counsel) to
                     complete a pending house sale.

                             Appellate counsel has taken three vacation days in regards to the
                              above situation in the last two weeks, and will take other as-yet-
                              unplanned vacation days, likely an additional 4-5 vacation days
                              before the expiration of the proposed deadline.

                                                II.

       The additional time request is not sought solely for delay, nor sought frivolously, but will
be of genuine assistance to Appellant’s attorney in preparing Appellant’s brief. This is the first
extension sought.

                                               III.
      The undersigned attorney spoke with the attorney for the State on appeal, Gabriel Price,
on November 24, 2015 and he does not oppose this Motion.

       WHEREFORE, Appellant prays that the Court grant this Motion and modify and extend
the deadline for filing Appellant’s brief to December 28, 2015.



                                     Respectfully submitted,


                                     _______/s/ Christopher L King____________________
                                     Christopher L King
                                     State Bar No. 24088864
                                     One Liberty Place
                                     100 N. 6th Street, Suite 902
                                     Waco, Texas 76701
                                     Phone (254) 717-8600
                                     Fax (254) 313-3200


                            CERTIFICATE OF CONFERENCE

         The undersigned attorney spoke with the attorney for the State on appeal, Gabriel Price,
and he does not oppose this Motion.


                                     _______/s/ Christopher L King____________________
                                      Christopher L King


                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing document has been sent
via Electronic Mail to Abel Reyna, Criminal District Attorney for McLennan County, on
November 24, 2015.


                                     _______/s/ Christopher L King____________________
                                     Christopher L King
                                     State Bar No. 24088864
                                     One Liberty Place
                                     100 N. 6th Street, Suite 902
                                     Waco, Texas 76701
                                     Phone (254) 717-8600
                                     Fax (254) 313-3200